                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 1 of 8




                                                                                1   Joel B. Robbins, Esq. (011065)
                                                                                    Jesse M. Showalter, Esq. (026628)
                                                                                2   Lauren E. Channell, Esq. (033484)
                                                                                3   ROBBINS & CURTIN, p.l.l.c.
                                                                                    301 East Bethany Home Road, Suite B-100
                                                                                4   Phoenix, Arizona 85012
                                                                                    Tel: (602) 285-0100
                                                                                5
                                                                                    Fax: (602) 265-0267
                                                                                6   joel@robbinsandcurtin.com
                                                                                    jesse@robbinsandcurtin.com
                                                                                7   lauren@robbinsandcurtin.com
                                                                                8
                                                                                    Benjamin Taylor, Esq. (023868)
                                                                                9   TAYLOR & GOMEZ, LLP
                                                                                    2600 N. 44th Street, Suite B-101
                                                                               10
                                                                                    Phoenix, Arizona 85008
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Tel: (602) 325-8007
                                  301 East Bethany Home Road, Suite B-100




                                                                                    Fax: (602) 957-3257
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   bt@taylorgomezlaw.com
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                    Attorneys for Plaintiff Robert Johnson
                                                                               14
                                                                                                              UNITED STATES DISTRICT COURT
                                                                               15
                                                                                                                     DISTRICT OF ARIZONA
                                                                               16
                                                                                    Robert Johnson, an individual,                        No. _______________
                                                                               17
                                                                               18                Plaintiff,                                  COMPLAINT

                                                                               19         vs.                                              (Tort – Civil Rights)
                                                                               20
                                                                                    City of Mesa, a municipality; Jhonte Jones,           (Jury Trial Demanded)
                                                                               21   an individual; Rudy Monarrez, an
                                                                                    individual, and Ernesto Calderon, an
                                                                               22   individual,
                                                                               23
                                                                                                 Defendants.
                                                                               24
                                                                               25         Plaintiff Robert Johnson complains against Defendants City of Mesa, Jhonte Jones,
                                                                               26   Rudy Monarrez, and Ernesto Calderon and alleges as follows:
                                                                               27
                                                                               28

                                                                                                                       Page 1 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 2 of 8




                                                                                1                                            PARTIES
                                                                                2           1.    Plaintiff Robert Johnson is a resident of Maricopa County, Arizona.
                                                                                3           2.    Defendant City of Mesa is a municipality and a political subdivision of the
                                                                                4   State of Arizona, organized and existing under the laws of the State of Arizona. It is a “state
                                                                                5   actor” as that term is used under the jurisprudence of 42 U.S.C. § 1983.
                                                                                6           3.    Defendant Jhonte Jones is an individual and a resident of Maricopa County,
                                                                                7   Arizona.
                                                                                8           4.    At all times alleged herein, Defendant Jones was a police officer employed by
                                                                                9   the City of Mesa acting within the course and scope of his employment, and under color of
                                                                               10   state law. He is a “state actor” as that term is used under the jurisprudence of 42 U.S.C. §
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   1983.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12           5.    Defendant Rudy Monarrez is an individual and a resident of Maricopa County,
                                           Phoenix, Arizona 85012




                                                                               13   Arizona.
                                                                               14           6.    At all times alleged herein, Defendant Monarrez was a police officer employed
                                                                               15   by the City of Mesa acting within the course and scope of his employment, and under color
                                                                               16   of state law. He is a “state actor” as that term is used under the jurisprudence of 42 U.S.C.
                                                                               17   § 1983.
                                                                               18           7.    Defendant Ernesto Calderon is an individual and a resident of Maricopa
                                                                               19   County, Arizona.
                                                                               20           8.    At all times alleged herein, Defendant Calderon was a police officer employed
                                                                               21   by the City of Mesa acting within the course and scope of his employment, and under color
                                                                               22   of state law. He is a “state actor” as that term is used under the jurisprudence of 42 U.S.C.
                                                                               23   § 1983.
                                                                               24           9.    For Plaintiff’s claims under Arizona state law, Defendant City of Mesa is
                                                                               25   responsible for the conduct of its officers and employees, including Defendants Jones,
                                                                               26   Monarrez, and Calderon and is liable to Plaintiff for the damages resulting from their
                                                                               27   conduct under the theory of respondeat superior.
                                                                               28

                                                                                                                         Page 2 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 3 of 8




                                                                                1         10.    In this Complaint, Defendants Jones, Monarrez, and Calderon are referred to
                                                                                2   collectively as the “Officer Defendants.”
                                                                                3                                JURISDICTION AND VENUE
                                                                                4         11.    The amount in controversy exceeds the jurisdictional limitations of this Court.
                                                                                5         12.    This Court has jurisdiction over Plaintiff’s federal civil rights claim under 28
                                                                                6   U.S.C. § 1331 and 28 U.S.C. § 1343.
                                                                                7         13.    This Court has supplemental jurisdiction over claims arising under the laws of
                                                                                8   the State of Arizona under 28 U.S.C. § 1367(c).
                                                                                9         14.    The events giving rise to this action occurred in Maricopa County, Arizona.
                                                                               10   Defendant City of Mesa is a political subdivision of the State of Arizona, and the Officer
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Defendants all reside within Maricopa County, Arizona. Thus, venue is proper in the District
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   of Arizona under 28 U.S.C. § 1391(b).
                                           Phoenix, Arizona 85012




                                                                               13         15.    As to Plaintiff’s claims under Arizona state law, Plaintiff served a timely
                                                                               14   notice of claim under A.R.S. § 12-821.01 upon Defendants City of Mesa on November 13,
                                                                               15   Defendant Jones on November 17, and Defendants Monarrez and Calderon on November
                                                                               16   19, 2018. The notice of claim complied in all ways with the statute, was timely served, and
                                                                               17   is deemed denied by operation of law.
                                                                               18                                       JURY DEMAND
                                                                               19         16.    Plaintiff demands a jury trial.
                                                                               20                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
                                                                               21         17.    On May 23, 2018, Plaintiff Robert Johnson and Erik Reyes were in the process
                                                                               22   of exiting an apartment complex after having peacefully retrieved Reyes’ personal property
                                                                               23   from Reyes’ ex-girlfriend.
                                                                               24         18.    As they approached the complex’s elevator, a Mesa police officer exited it.
                                                                               25         19.    The officer directed Plaintiff to stand near the balcony by the elevators.
                                                                               26         20.    Plaintiff complied with the officer’s request to stand near the balcony by the
                                                                               27   elevators and began talking on his cell phone.
                                                                               28

                                                                                                                        Page 3 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 4 of 8




                                                                                1          21.     Upon information and belief, Officer Calderon told Plaintiff not to leave via
                                                                                2   the elevator and Plaintiff complied.
                                                                                3          22.     While Plaintiff was talking on the phone, Defendant Jones asked to search him
                                                                                4   for weapons.
                                                                                5          23.     Plaintiff consented to the search, offered no resistance as the officer performed
                                                                                6   his search, and advised the officer that he might have a knife. While Defendant Jones
                                                                                7   searched Plaintiff to his satisfaction, Plaintiff continued talking on the phone.
                                                                                8          24.     When the search was completed, an officer asked Plaintiff to move to the wall
                                                                                9   across from the balcony.
                                                                               10          25.     Plaintiff complied with the officer’s request.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          26.     Plaintiff continued talking on his phone to his mother and girlfriend.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21          27.     An officer then asked Plaintiff to sit against the wall.
                                                                               22          28.     Plaintiff eventually lowered himself against the wall, making himself
                                                                               23   vulnerable to the officers and reducing his capacity to protect himself.
                                                                               24          29.     As Plaintiff leaned against the wall, multiple Mesa officers, including the
                                                                               25   Officer Defendants, rapidly approached him from all sides.
                                                                               26          30.     Defendant Jones yelled “all the way down” as he moved toward Plaintiff.
                                                                               27          31.     Within seconds, the Officer Defendants and another officer violently attacked
                                                                               28   Plaintiff, striking him repeatedly. Defendant Jones appeared to do a knee strike and then

                                                                                                                           Page 4 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 5 of 8




                                                                                1   punched Plaintiff numerous times, including strikes to the head. Upon information and
                                                                                2   belief, Defendant Calderon punched Plaintiff at least once in the head and pulled Plaintiff’s
                                                                                3   legs out. Upon information and belief, Defendant Monarrez punched Plaintiff.
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14          32.    After the beating, as he was being placed in the elevator, Plaintiff attempted
                                                                               15   to talk with the officers, at which time he was shoved into the door, placed on the ground,
                                                                               16   shackled, and gagged with a “spit mask.”
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26          33.    Following the attack on Plaintiff, the Officer Defendants wrongfully arrested
                                                                               27   Plaintiff and wrongfully charged him with disorderly conduct and hindering prosecution.
                                                                               28

                                                                                                                        Page 5 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 6 of 8




                                                                                1          34.      The Officer Defendants knew that Plaintiff had committed no crime and that
                                                                                2   there was no probable cause for his arrest.
                                                                                3          35.      As a result of the Officer Defendants’ wrongful conduct, Plaintiff sustained
                                                                                4   serious injuries and emotional distress, and he incurred medical expenses, other economic
                                                                                5   losses, and general damages.
                                                                                6                                              COUNT I
                                                                                7                                         Assault and Battery
                                                                                8                (Against Defendants City of Mesa, Jones, Monarrez, and Calderon)
                                                                                9          36.      Plaintiff incorporates all preceding paragraphs as if fully set forth herein.
                                                                               10          37.      At all relevant times, the Officer Defendants and other Mesa officers were
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   acting in the course and scope of their employment for Defendant City of Mesa.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          38.      The Officer Defendants assaulted and battered Plaintiff.
                                           Phoenix, Arizona 85012




                                                                               13          39.      The Officer Defendants intentionally caused harmful or offensive contact to
                                                                               14   Plaintiff.
                                                                               15          40.      The assault and battery were not justified.
                                                                               16          41.      As a result of the assault and battery, Plaintiff sustained serious injuries and
                                                                               17   emotional distress, and he incurred medical expenses, other economic losses, and general
                                                                               18   damages.
                                                                               19                                              COUNT II
                                                                               20                                              Negligence
                                                                               21                                 (Against Defendant City of Mesa)
                                                                               22          42.      Plaintiff incorporates all preceding paragraphs as if fully set forth herein.
                                                                               23          43.      Defendant City of Mesa owes a duty of care to members of the public with
                                                                               24   whom its officers come into contact and/or investigate, including Plaintiff.
                                                                               25          44.      Defendant City of Mesa breached this duty by failing to adequately supervise
                                                                               26   its officers, including the Officer Defendants.
                                                                               27          45.      Defendant City of Mesa breached this duty by failing to adequately train its
                                                                               28   officers with respect to the seizure of suspects and the use of force.

                                                                                                                           Page 6 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 7 of 8




                                                                                1            46.   Defendant City of Mesa breached this duty by failing to adopt adequate and
                                                                                2   reasonable policies and training with respect to the seizure of suspects and the risks of using
                                                                                3   force.
                                                                                4            47.   As a result of Defendant City of Mesa’s breaches, Plaintiff sustained serious
                                                                                5   injuries and emotional distress, and he incurred medical expenses, other economic losses,
                                                                                6   and general damages.
                                                                                7                                            COUNT III
                                                                                8     42 U.S.C. § 1983 – Violation of Fourth Amendment Right to be Free of Unlawful
                                                                                9                                   Seizures and Excessive Force
                                                                               10                     (Against Defendants Jones, Monarrez, and Calderon)
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11            48.   Plaintiff incorporates all preceding paragraphs as if fully set forth herein.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12            49.   Plaintiff has a Fourth Amendment right to be free from unlawful searches and
                                           Phoenix, Arizona 85012




                                                                               13   seizures and from excessive force.
                                                                               14            50.   Defendants Jones, Monarrez, and Calderon violated Plaintiff’s Fourth
                                                                               15   Amendment rights when they attacked and beat Plaintiff.
                                                                               16            51.   Because Defendants’ actions were done knowingly, intentionally, and
                                                                               17   maliciously, Plaintiff is entitled to recover compensatory and punitive damages.
                                                                               18            WHEREFORE, Plaintiff prays for judgment as follows:
                                                                               19            A.    For special damages, including but not limited to current and future medical
                                                                               20   fees and expenses, lost wages, and other economic losses;
                                                                               21            B.    For general and compensatory damages, including but not limited to pain and
                                                                               22   suffering, emotional distress, and loss of enjoyment of life;
                                                                               23            C.    For punitive damages against Defendants Jones, Monarrez, and Calderon;
                                                                               24            D.    For taxable costs and pre- and post-judgment interest to the extent permitted
                                                                               25   by law;
                                                                               26            E.    For attorneys’ fees and costs under 42 U.S.C. § 1988 to the fullest extent
                                                                               27   permitted by law; and
                                                                               28

                                                                                                                          Page 7 of 8
                                                                                    Case 2:19-cv-02827-JAT--JZB Document 1 Filed 05/03/19 Page 8 of 8




                                                                                1         F.     Such other relief as the Court deems just and proper.
                                                                                2         RESPECTFULLY SUBMITTED: May 3, 2019
                                                                                3                                           ROBBINS & CURTIN, p.l.l.c.
                                                                                4                                     By:   /s/ Joel B. Robbins
                                                                                5                                           Joel B. Robbins
                                                                                                                            Jesse M. Showalter
                                                                                6                                           Lauren E. Channell
                                                                                7                                           301 E. Bethany Home Road, Suite B-100
                                                                                                                            Phoenix, Arizona 85012
                                                                                8
                                                                                                                            /s/ Benjamin Taylor
                                                                                9                                           Benjamin Taylor
                                                                               10                                           2600 N. 44th Street, Suite B-101
                                                                                                                            Phoenix, Arizona 85008
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                            Attorneys for Plaintiff Robert Johnson
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                                                CERTIFICATE OF SERVICE
                                                                               14
                                                                                          I hereby certify that on May 3, 2019, I electronically transmitted the attached
                                                                               15
                                                                                    document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                                                                               16
                                                                                    Notice of Electronic Filing to the following CM/ECF registrants:
                                                                               17
                                                                               18                                   Benjamin Taylor, Esq.
                                                                                                                   TAYLOR & GOMEZ, LLP
                                                                               19                               2600 N. 44th Street, Suite B-101
                                                                                                                   Phoenix, Arizona 85008
                                                                               20
                                                                                                             Co-counsel for Plaintiff Robert Johnson
                                                                               21
                                                                               22   /s/ Julie Ward Molera
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                       Page 8 of 8
